DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6 & 8  are rejected under 35 U.S.C. 103 as being unpatentable over Hideshi (WO 2013/129431, cited by the applicant) in view of Katsumata (US 2018/0248530) and Shigematsu (US2003/0011436).
Regarding claims 1 & 8, Hideshi discloses (i.e. in Fig. 7, Hideshi:§0041) a power amplifier circuit (100C) comprising:
a lower-stage transistor (101) having a first terminal (1), a second terminal (2), and a third terminal (3), wherein a first power supply (113) voltage is supplied to the first terminal (1 through 108), the second terminal (2) is connected to ground (GND), and a first signal (signal at terminal 106) is supplied to the third terminal (3);
a first capacitor (104);
[AltContent: textbox (2’)][AltContent: textbox (1’)][AltContent: textbox (3’)][AltContent: textbox (1)][AltContent: textbox (3)][AltContent: textbox (2)]
    PNG
    media_image1.png
    750
    717
    media_image1.png
    Greyscale

Fig. 7 of Hideshi annotated by the examiner for ease of reference.

an upper-stage transistor (102) having a first terminal (1’), a second terminal (2’), and a third terminal (3’), wherein a second power supply (114) voltage is supplied to the first terminal (1’), a second signal (signal at output terminal 1) obtained by amplifying the first signal is output from the first terminal (1), the second terminal (2’) is connected to the first terminal (1) of the lower-stage transistor (101) via the first capacitor (104), and the third terminal (3’) is connected to ground via a ground path (consisting of the stabilizing circuit 134 & and inductive path 109);
an inductor (inductive microstrip section 109) that connects the second terminal (2’) of the upper-stage transistor (102) to ground (GND); and
an adjustment circuit (stabilizing circuits 134, 135 and the gate bias arrangements are considered as adjustment circuit since these circuits adjust potential instability of the amplifier circuit and also adjusts the operating (quiescent) point of the amplifier, Hideshi: §0042) configured to adjust an impedance seen from the third terminal (if a cause of instability in the form of negative resistance is seen at the gate i.e. the third terminal of the transistor 102, the stabilizing circuit provides a positive resistance in series to suppress the instability, well known in the art of amplifier instability) of the upper-stage transistor (102), and per claims 2 & 8, a first bias voltage is supplied from a first bias circuit (119) via a bias supply path (path consisting of resistor 121, which is considered as a first resistance element of claim 8 and capacitor 117, where capacitor 117 is considered as the third capacitor of claim 8 is part of the bias supply path because without capacitor 117 gate biasing of the upper-stage transistor 102 is not possible because the DC gate bias from 119 will not be isolated from RF input at node NDI, which is a common knowledge in the art) to a supply node (3’), and the adjustment circuit (134, 135 and the gate bias arrangements) further comprises a first resistance element (121) connected in the bias supply path between the first bias circuit (119) and the supply node (3’) and the third capacitor and the first resistance element is connected between the third terminal (3’) of the upper stage transistor (102) and the output of the bias circuit (119), and per claim 6, Hideshi also teaches in excess of a first bias circuit (119) configured to supply a first bias voltage to the third terminal (3’) of the upper-stage transistor (102); and a second bias circuit (119) configured to supply a second bias voltage to the third terminal (3) of the lower-stage transistor (101), wherein the first bias voltage has different characteristics (essentially for two different stages of the amplifier gate bias needs to be different to exploit the AM-AM complementary characteristics for linearizing the amplifier, i.e. one biased closer to class A & the other biased close to class B, so if it is not already done in Hideshi’s amplifier it would have been an obvious design configuration well-known in the art to implement such bias scheme for Hideshi’s amplifier) than the second bias voltage and thereby meeting the limitation of claim 6, and wherein:
the adjustment circuit (134) comprises the ground path (GND through inductive section 109, see Fig. 7 of Hideshi above), and
the ground path comprises a second capacitor and at least one resistance element (the stabilizing circuits 131 to 139 are each formed of a resistance, an inductor, a capacitor, and the like, Hideshi: §0041); 
However, Hideshi does not teach that the second capacitor and the at least one resistance element being connected in series (exact mode of connection is not specified but the elements are specified as capacitor and resistor, see section §0041 of Hideshi) between the third terminal of the upper-stage transistor and ground.
Katsumata in Fig. 7, exemplarily discloses a stabilizing circuit 21, where resistor R11 is connected in series with capacitor C11 to ground from the gate (i.e. third terminal of the transistor) of the FET1B (The first stabilizing circuit 21 is provided with a first capacitor C11 and a first resistor R11 which are connected in series between the gate of the FET1B and the ground GND. Having this configuration, the first stabilizing circuit 21 changes at least one of the loop gain characteristics and phase characteristics of a loop from the AMP1, through the FET1B, to the first variable current source CS1, Katsumata: §0043).

    PNG
    media_image2.png
    613
    1418
    media_image2.png
    Greyscale
 
Fig. 7 of Katsumata reproduced for ease of reference.
Shigematsu in a similar cascode type amplifier, also exemplarily discloses by the dotted-line circle in FIG. 3, in each of the plurality of unit circuits, a damping resistor Rgate is inserted between the grounding capacitor Cgate and the inductance component leg connected to the gate of the second transistor Q2 for stability of the amplifier against high frequency unstable gains (see Fig. 4 of Shigematsu, §0039).

    PNG
    media_image3.png
    432
    707
    media_image3.png
    Greyscale
 
Fig. 3 of Shigematsu reproduced for ease of reference.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to connect the resistor and capacitor of the stabilizing circuit of Hideshi in series to the terminal 2’ of the upper-stage transistor (102) and from there to the ground (GND) through the inductive microstrip section 109 of Hideshi following the teaching of Shigematsu (as shown in Fig. 3) to stabilize the amplifier 100C of Hideshi. Therefore although Hideshi didn’t explicitly mention that the capacitor and resistor in the stabilizing circuit of Hideshi is connected in series, it would have been obvious simple well-known configuration of stabilizing amplifiers as shown by Shigematsu and also verified by Katsumata that the series R-C circuit hanged from the gate (i.e. third terminal of the transistor) to ground offer a simple solution for stabilizing an amplifier.
Allowable Subject Matter
Claims 3-5, 7, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 & 10 are allowable since the closest prior arts (i.e. Hideshi, Katsumata or Shigematsu) do not teach a resister between the third terminal (i.e. the gate of the upper-stage transistor) and the bias supply node (node at which the third capacitor (117) and first resistance element (121) are connected to the third terminal (3’) of the upper stage transistor) and it is not customary to use a resistor at the gate of a FET transistor. 
Claims 4, 9 & 11 are allowable since the closest prior arts (i.e. Hideshi, Katsumata or Shigematsu) do not teach a (or the third) capacitor (117) in parallel to the first resister (121 in Fig. 7 of Hideshi).
Claim 7 is allowable since the closest prior arts (i.e. Hideshi, Katsumata or Shigematsu) do not teach different configurations for the first and second bias circuits. 
Conclusion
The prior art Benson (US 10,122,325) made of record and not relied upon is considered pertinent to applicant's disclosure. Benson teaches (in Fig. 7) application of series connected capacitor and resistor between the gate and ground of an upper-stage transistor in a cascode amplifier for stabilization. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/HAFIZUR RAHMAN/Examiner, Art Unit 2843